      Case 4:20-cv-03290 Document 19 Filed on 06/14/21 in TXSD Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 DEUTSCHE BANK TRUST COMPANY                     §
 AMERICAS, AS TRUSTEE FOR THE                    §
 BENEFIT OF THE REGISTERED                       §
 HOLDERS OF MORGAN STANLEY                       §
 BANK OF AMERICA MERRILL                         §
 LYNCH TRUST 2013-C11,                           §
 COMMERCIAL MORTGAGE PASS-                       §
 THROUGH CERTIFICATES, SERIES                    §
 2013-C11                                        §
                                                 §
         Plaintiff,                              §
                                                 §
                                                 §
 v.                                              §         CIVIL ACTION NO. 4:20-cv-03290
                                                 §
 BEN MOUSAVI,                                    §
                                                 §
         Defendant.                              §

                 RULE 41 STIPULATED DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), all parties in the above-

captioned lawsuit jointly dismiss all claims asserted by all parties in the above-captioned matter

with prejudice to re-filing.

       All costs and fees will be borne by the party incurring same.




                                                1
     Case 4:20-cv-03290 Document 19 Filed on 06/14/21 in TXSD Page 2 of 2




Respectfully submitted,




 _______________________________                  /s/ Walter J. Cicack
 Christopher L. Chauvin                           Walter J. Cicack
 Texas Bar No. 24045644                           State Bar No. 04250535
 S.D. Tex. Bar No. 917854                         S.D. Bar No. 8094
 chris.chauvin@tklaw.com                          wcicack@hcgllp.com
 Alexander T. Dimock                              Korri D. Bryant
 Texas Bar No. 24094628                           State Bar No. 24097627
 S.D. Tex. Bar No. 3114132                        S.D. Bar No. 2980003
 alex.dimock@tklaw.com                            kbryant@hcgllp.com

 THOMPSON & KNIGHT LLP                            HAWASH CICACK & GASTON LLP
 1722 Routh Street, Suite 1500                    3401 Allen Parkway, Suite 200
 Dallas, Texas 75201                              Houston, Texas 77019
 (214) 969-1700                                   (713) 658-9015 - tel/fax
 (214) 969-1751 (facsimile)
                                                  ATTORNEYS FOR DEFENDANT
 ATTORNEYS FOR PLAINTIFF

                                  CERTIFICATE OF SERVICE

      I hereby certify that on June 14, 2021, I served a true and correct copy of the foregoing
document on all counsel of record by this Court’s ECF filing system.




                                          Christopher L. Chauvin




                                              2
